Mr. Presiding Justice Taylor delivered the opinion of the court. 2. Innkeepers, § 6* — when not required to use more than ordinary care as to baggage. In an action against a hotel company to recover for the loss of baggage stored, with it, a notice by defendant that baggage left with it will receive its “best attention * * * but in case of * * * damage of any kind, it will be at the risk of the owner,” held not to demand of defendant either more or less than ordinary care. 3. Innkeepers, § 6* — when burden not on defendant in action for damages for loss of baggage. In an action against a hotel company to recover for the loss of baggage stored with it, the burden is not on defendant to show the precise circumstances surrounding the actual loss of the trunk. 4. Innkeepers, § 6* — when verdict for plaintiff for loss of baggage not sustained. In an action against a hotel company to recover for the loss of a trunk stored with it, where defendant shows its general practice in handling and keeping baggage and such practice is unobjectionable and shows that the employees ’ who would, normally, take charge of the trunk were of good character and fit for their positions, and the only evidence to the contrary is the presumption arising from the loss of the trunk, a verdict for plaintiff cannot be sustained. O’Connor, J., dissenting.